Citation Nr: 0714729	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-38 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether the veteran's discharge from the period of active 
service from April 27, 1978, to January 15, 1980, was under 
dishonorable conditions.

2. Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1976 to November 
1976 and from April 1978 to January 1980.  He was discharged 
from the latter period of service under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Claimants are barred from receipt of VA compensation benefits 
if his or her discharge or release from service is considered 
to have been issued under dishonorable conditions.  This is 
the case if the discharge or release occurs following one of 
the following offenses: acceptance of undesirable discharge 
in lieu of trial by general court-martial; or willful and 
persistent misconduct.  38 C.F.R. § 3.12(d) (2006).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  "If it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6) (2006).

In the case at hand, the appellant's discharge from his 
second period of service under other than honorable 
conditions as a result of a period of unauthorized absence.  
He was AWOL from August 28 to October 15, 1978 (49 days) 
which resulted in an Article 15.  His second period of AWOL 
was from March 2 to March 13, 1979 (12 days), and his third 
period was from March 16 to December 9, 1979 (269 days).  The 
veteran signed a Request for Discharge for the Good of the 
Service in lieu of a trial by General Court-Martial.  He was 
counseled on numerous occasions concerning his actions but 
due to his dislike of the service and lack of rehabilitation 
potential, his request for discharge under Chapter 10 was 
accepted.  

In August 2003, the RO requested that the claims folder be 
forwarded to a VA medical examiner and that he review the 
clinical data in the claims folder and examine the claims 
folder for a diagnosis and cause of symptoms.

In a September 2003 report, a VA examiner wrote that the 
veteran had had a medical board in April and May 2000 and 
been given a diagnosis of schizophreniform disorder and 
antisocial personality disorder.  He noted that the veteran 
had been hospitalized at Cherry Hill Hospital in Goldsboro in 
October 2000 and was given a diagnosis of psychosis, NOS.  He 
was seen and examined in this facility in February 2002 and 
was given a diagnosis of schizophrenia chronic 
undifferentiated type.  

As to the question of whether the veteran was insane at the 
time of the commission of offenses that lead to his other 
than honorable discharge, the examiner stated that the 
veteran, at the time of discharge, did have a diagnosis of a 
schizophreniform disorder that had currently maturated and 
was now more accurately described as schizophrenia, chronic 
undifferentiated type.  He stated that this was a 
continuation of the diagnosis that had been made in the 
military.  

The examiner noted that there was no mention whatsoever in 
the record at this time of any commission of any offense that 
led to his other than honorable discharge nor was there a 
copy of the VA regulations defining insanity in the claims 
folder.  

As to the question of whether there was a medical diagnosis 
for a condition causing insanity, the examiner responded that 
schizophrenia was a medical diagnosis and there were no other 
contributing nonpsychotic conditions causing his symptoms.  
The veteran's schizophrenia was a chronic condition causing 
his symptoms.  He observed that the veteran's schizophrenia 
had its onset in 2000, and incorrectly stated that was on 
active duty at the time. 

In an October 2003 memorandum to the physician who prepared 
the September 2003 report, the RO noted that it was providing 
the claims folder with a copy of the pertinent regulation 
defining insanity.  It summarized the relevant history and 
pointed out the correct service dates.  The RO asked for 
clarification of the examiner's opinion.

In a November 2003 report, the September 2003 VA examiner 
noted the findings made at the time of the September 2003 
examination.

He stated in response to the October 2003 memo and after 
review of the complete claims folder that at the time of 
discharge from the military there was no evidence to support 
a contention that the veteran was not sane.  

In his April 2007 written argument, the veteran's 
representative, noted that the veteran contended that he was 
not of sound mind upon commission of the acts that led to his 
premature discharge from service.  He pointed out that there 
was no opinion as to the veteran's sanity at the time he 
committed the acts that lead to discharge.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2.  Where the Board makes 
a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  The Board is in agreement with the veteran's 
representative that there has been no opinion rendered as to 
whether the veteran was insane at the time of the commission 
of the acts which led to his discharge.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to obtain an opinion as to 
his sanity at the time he committed the 
acts that lead to his discharge from 
service, and to determine the etiology of 
any current psychiatric disorder.  The 
claims folder must be available to the 
examiner for review.  

The examiner should answer the following 
questions:  At the time of the commission 
of the offenses which led to his 
discharge from service under other than 
honorable conditions, was the veteran, at 
least as likely as not (50 percent 
probability or more) insane as defined 
per statute and VA regulations (discussed 
above and cited in the claims folder)?  

If any current psychiatric disorder is 
found, is it related to, or did it have 
its onset, during the veteran's period of 
active service?  If so, which period of 
service is it related to?  As noted 
above, the veteran had two distinct 
periods of service. 

A rationale is requested for each opinion 
that is rendered.  

2.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

